DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to applicant’s argument filed on 16 August 2021.  Claims 1, 6 7, 12, and 16 have been amended.  Claims 13-15 have been cancelled.  Claims 1-12 and 16-20 are currently pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are method and claims 16-20 are system.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:  Prong 1: Regarding independent claims 1, 7 and 16 recites “receiving payment option to apply to a transaction conducted with a merchant, wherein a first timestamp is associated with the payment option; receiving an authorization request for the transaction from the merchant, wherein the second timestamp associated with the authorization request, matching the payment option to the authorization request when the first timestamp and the second timestamp are within a predetermined time of each other;  and applying the payment option to the transaction.   The matching limitation, as drafted is a process that under its broadest reasonable interpretation, processing information through a clearing house, where the business relation is the relation between a parties funding sources (e.g., banks), commercial or legal interactions ,  but for the recitation of generic computer components.  That is, other than reciting generic computer components (i.e., platform, processor), nothing in the claims precludes the matching step from practically being performed in the human mind.  For example generic computer component, the claims encompasses the user is thinking that which payment option to apply based on received information.   Thus, the limitation is a certain method of organizing human activity.  

Step 2A Prong 2:  the claims recite two additional elements of a computer components (i.e., platform, processor, computer application) for matching and applying steps and receiving information.   The computer components in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (verification of the payment option for applying on a transaction based on the matching of the received approval request).  The generic processor limitation is no more than mere instruction to apply the .
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.



As for dependent claims 2, and 8, these claims recite additional limitation of “electronic device comprises a mobile electronic device, and the computer application is a mobile payment application”.  The mobile device and computer components are recited at a high level of generality such that it amounts no more than mere instruction to apply the exception user a generic computer components.   Even in the combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered   well-understood, routine, conventional activity in nothing Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receipt or receiving of data over a payment network is a well-understood, routine, and convention function.   

As for dependent claims 3, 9 and 18, these claims recite limitation that father define the payment option includes to pay with currency which the same abstract idea noted in above claims.  These claims do not contain any further additional element per set 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

As for dependent claims 4, 10 and 19, these claims recite limitation that father define the payment option includes to pay with points which the same abstract idea noted in above claims.  These claims do not contain any further additional element per set 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

As for dependent claims 5, and 11, these claims recite additional limitation of communication network is Internet”.  The communication network is Interne is recited at a high level of generality such that it amounts no more than mere instruction to apply the exception user a generic computer components.   Even in the combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered   well-understood, routine, conventional activity in nothing Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receipt or receiving of data over a payment network is a well-understood, routine, and convention function.   

As for dependent claims 6, 12  and 17, these claims recite limitation that further define matching a tokens is the same abstract idea noted in above claims.  These claims do not contain any further additional element per set 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
As for dependent claim 20 these claims recite limitation that further define the same abstract idea noted in above claims.  These claims do not contain any further additional element per set 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey  (US Pub., 2013/0238455 A1)  in view of Tumminaro (US Pub., No., 2007/0233615 A1)   

	With respect to claim 1, Laracey teaches a method for out-of-band, time-based matching for applying issuer benefits to a transaction, comprising:
		
	receiving, by an issuer authorization computer program (Fig. 2, 230, discloses transaction management system [an issuer authorization computer program] ),     from a computer application executed by an electronic device and over a communication network (paragraph [0054], discloses mobile devise 202 can for example communicate with one or more serves over network 201 such as the transaction management system 230 (to conduct payment transaction.., and Figs. 11A-14, 1130 discloses transaction management system [ issuer authorization computer program]  ), a payment option to apply to a transaction conducted with a merchant, the payment option received at a first time  (paragraph [0021], discloses mobile devices can be used to initiate and conduct payment transactions involving  a number of different payment accounts, including, for example credit, debit, deposit, stored value, checking and other accounts [payment option] , paragraph [0040], discloses after a successful authentication  process .., paragraph [0061], discloses selecting mobile payment as payment option,  performing  an authentication  process with a payment application on mobile  devise 202 (or via a web browser interacting  with transaction  management system).., selecting a payment option on the mobile devise 202, and submitting a customer payment authorization request to a transaction management system 230 over a network 201 and paragraph [0062], discloses the selection of payment option involves receiving  information identifying one or more accounts avaible  to the customer ); 
 
	receiving, by the issuer authorization  computer program from a merchant and over  a payment network, an authorization request for the transaction, the authorization request received at a second time  (paragraph [0035], discloses the mobile payment option is selected, and once the purchase total have generated, the merchant 108 transmit  a merchant payment authorization  request message to transaction management  system , the merchant payment authorization request messes may including one or more piece of data or information about the transaction  and paragraph [0064], discloses at the same time the merchant 208 transmit a merchant payment authorization request message to the transaction  management  system..);  and

, by the issuer authorization computer program,  the payment  to the transaction (Fig. 6, 622 discloses payment processing system, paragraph [0045], discloses the transactions  management system 130 creates an authorization approval request message for transmission through one or more payment processing network   to cause the authorization clearing and settlement  of fund for transfer  [apply the payment to the transaction] and paragraph [0191], discloses select an offer or discount to apply the transaction). 

Laracey teaches the above elements including matching, by the issuer authorization computer program, the option to the authorization request in responses to the first time and the second time being within a predetermined time(paragraph [0041], and paragraph [0064], discloses transaction  management system 230 [the issuer authorization computer program] matches the customer  payment authorization request  received from mobile devices  over network 201 with the merchant payment authorization request (received from the merchant 208 over network 220 ) by using the checkout toke 210 and paragraph [0120], discloses a merchant payment authorizations  request may time out or expire if a matching customer  payment authentication  request is not received within a certain time-frame ) and where the transaction management system 230 receives a merchant payment authorization request, including transaction data (such as a time stamp, etc., (paragraph [0118]).  Laracey is silent the payment option includes time stamp.  
However, Tumminaro teaches payment option includes time stamp (paragraphs [0769]-[0783], discloses once the account holder selects ok, then they will be taken to a screen with the following information, date: mm/dd/yyyy hh:mm [time stamp]).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the 
 
	With respect to claim 2, Laracey in view of Tumminaro  teaches elements of claim 1, furthermore, Laracey   teaches the method wherein the electronic device comprises a mobile electronic device, and the computer application is a mobile payment application (paragraph [0059], discloses a mobile device may operate in conjuration with multiple types of checkout tokens 210 (e.g., a mobile application ..) ) and paragraphs [0155], discloses customer may select variety of available payment account displayed by the mobile application on a disply screen of the mobile device 602). 

 	With respect to claim 3, Laracey in view of Tumminaro    teaches elements of claim 1, furthermore, Laracey teaches   wherein the payment option is to pay with points (Fig. 9, discloses Starbucks gift, earn reward .., and paragraphs [0074]-[0076], discloses reward accounts that the customer wishes to make avaible via their mobile devices..). 
 
	With respect to claim 4, Laracey in view of Tumminaro    teaches elements of claim 1  furthermore, Laracey   teaches the method wherein the payment option is to pay with an alternative currency (paragraph[0085], discloses checking account or the debit card associated  with checking  uses ..,[currency] ..). 
(paragraph [0104], discloses mobile application over the internet). 
	 With respect to claim 6, Laracey in view of Tumminaro  teaches elements of claim 1 furthermore, Laracey teaches the method further comprising: matching by the issuer authorizations computer program a token or a token reference identifier received with the payment option to a token or a token reference identifier received with the authorization request (Fig. 4C, 466, discloses match customer  checkout token with merchant checkout token  and paragraph [0122], discloses system 230 matches the customer checkout token received at 464 with merchant checkout token received or lookup at 452). 
 	 
	With respect to claim 7, Laracey teaches a method for out-of-band, time-based matching for applying issuer benefits to a transaction, comprising:

	
	receiving, by an issuer authorization computer program (Fig. 2, 230, discloses transaction management system [an issuer authorization computer program] ),     from a computer application executed by an electronic device and over a communication network (paragraph [0054], discloses mobile devise 202 can for example communicate with one or more serves over network 201 such as the transaction management system 230 (to conduct payment transaction.., and Figs. 11A-14, 1130 discloses transaction management system [ issuer authorization computer program]  ), a payment option to apply to a transaction conducted with a merchant, (paragraph [0021], discloses mobile devices can be used to initiate and conduct payment transactions involving  a number of different payment accounts, including, for example credit, debit, deposit, stored value, checking and other accounts [payment option] , paragraph [0040], discloses after a successful authentication  process .., paragraph [0061], discloses selecting mobile payment as payment option,  performing  an authentication  process with a payment application on mobile  devise 202 (or via a web browser interacting  with transaction  management system).., selecting a payment option on the mobile devise 202, and submitting a customer payment authorization request to a transaction management system 230 over a network 201 and paragraph [0062], discloses the selection of payment option involves receiving  information identifying one or more accounts avaible  to the customer) Fig. 4C, 450, discloses receive customer payment  authorizations  request including customer  payment account selection, 472 retrieve  actual payment credential  based on received customer  payment account selection ..paragraph [0120], discloses a merchant payment authorizations  request may time out or expire if a matching customer  payment authentication  request is not received within a certain time-frame] ); 
 
 
	receiving, by the issuer authorization  computer program from a merchant and over  a payment network, an authorization request for the transaction, form merchant, wherein a second timestamp is associated with receipt of authorization request paragraph [0035], discloses the mobile payment option is selected, and once the purchase total have generated, the merchant 108 transmit  a merchant payment authorization  request message to transaction management  system , the merchant payment authorization request messes may including one or more piece of data or information about the transaction  and paragraph [0064], discloses at the same time the merchant 208 transmit a merchant payment authorization request message to the transaction  management  system…, and paragraph [0118], discloses where the transaction management system 230 receives a merchant authorizations request, including transaction data (such as a time stamp, terminal identifier  , purchase detail, or the like );  and

applying, by the issuer authorization computer program,  the payment  to the transaction (Fig. 6, 622 discloses payment processing system, paragraph [0045], discloses the transactions  management system 130 creates an authorization approval request message for transmission through one or more payment processing network   to cause the authorization clearing and settlement  of fund for transfer  [apply the payment to the transaction] and paragraph [0191], discloses select an offer or discount to apply the transaction). 

Laracey teaches the above elements including matching, by the issuer authorization computer program, the payment option to the authorization request  when the first time stamp  and the second time stamp  being within a predetermined time of each other (paragraph [0041], and paragraph [0064], discloses transaction  management system 230 [the issuer authorization computer program] matches the customer  payment authorization request  received from mobile devices  over network 201 with the merchant payment authorization request (received from the merchant 208 over network 220 ) by using the checkout toke 210 paragraph [0120], discloses a merchant payment authorizations  request may time out or expire if a matching customer  payment authentication  request is not received within a certain time-frame [first time stamp and second time stamp] ) ; and where the transaction management system 230 receives a merchant .  Laracey is silent the payment option includes time stamp.  
However, Tumminaro teaches payment option time stamp,  wherein a first timestamp is associated  with receipt of the payment option  (paragraphs [0769]-[0783], discloses once the account holder selects ok, then they will be taken to a screen with the following information, date: mm/dd/yyyy hh:mm [time stamp]).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the payment option of Laracey with time stamp information upon customer selects ok of Tumminaro in order to benefit the account holder where network authorized transactions   and for keeping when the information is exchanged and to identify duplicate customer recorded established links between individual (See Tumminaro, paragraph [0584]) 
 

	With respect to claim 8, Laracey  in view of Tumminaro   teaches elements of claim 7, furthermore, Laracey   teaches the method wherein the electronic device comprises a mobile electronic device, and the computer application is a mobile payment application (paragraph [0059], discloses a mobile device may operate in conjuration with multiple types of checkout tokens 210 (e.g., a mobile application ..) ) and paragraphs [0155], discloses customer may select variety of available payment account displayed by the mobile application on a display screen of the mobile device 602). 

With respect to claim 9, Laracey   in view of Tumminaro  teaches elements of claim 7, furthermore, Laracey teaches   wherein the payment option is to pay with points (Fig. 9, discloses Starbucks gift, earn reward .., and paragraphs [0074]-[0076], discloses reward accounts that the customer wishes to make avaible via their mobile devices..). 
 
	With respect to claim 10, Laracey  in view of Tumminaro  teaches elements of claim 7  furthermore, Laracey   teaches the method wherein the payment option is to pay with an alternative currency ( paragraph[0085], discloses checking account or the debit card associated  with checking  uses ..,[currency] ..). 
 	With respect to claims 11, Laracey in view of Tumminaro  teaches elements of claim 7 furthermore, Laracey teaches the method wherein the communication network is the Internet (paragraph [0104], discloses mobile application over the internet). 
	 With respect to claim 12, Laracey in view of Tumminaro  teaches elements of claim 7 furthermore, Laracey teaches the method further comprising: matching by the issuer authorizations computer program a token or a token reference identifier received with the payment option to a token or a token reference identifier received with the authorization request (Fig. 4C, 466, discloses match customer  checkout token with merchant checkout token  and paragraph [0122], discloses system 230 matches the customer checkout token received at 464 with merchant checkout token received or lookup at 452). 
   	 
	With respect to claim 16, Laracey teaches a system for out-of-band, time-based matching for applying issuer benefits to a transaction, comprising:
	an electronic device executing a computer application (paragraph [0032], discloses a mobile device 102 .., and paragraph [0059], discloses a mobile device may operate in conjuration with multiple types of checkout tokens 210 (e.g., a mobile application ..) client application executed on mobile  client application); 
	 in an issuer authorization platform executing an issuer authorizations computer program    (Figs. 2, 11A-14 , discloses transaction management system [an issuer authorization computer program]  ..)); 
	payment network (Figs. 11A-14 , discloses payment processing);  
wherein: 
	
	the issuer authorization computer program   receives payment to apply to a transaction conducted with a merchant over the communication network (paragraph [0021], discloses mobile devices can be used to initiate and conduct payment transactions involving  a number of different payment accounts, including, for example credit, debit, deposit, stored value, checking and other accounts [payment option] , paragraph [0040], discloses after a successful authentication  process .., paragraph [0061], discloses selecting mobile payment as payment option,  performing  an authentication  process with a payment application on mobile  devise 202 (or via a web browser interacting  with transaction  management system).., selecting a payment option on the mobile devise 202, and submitting a customer payment authorization request to a transaction management system 230 over a network 201 and paragraph [0062], discloses the selection of payment option involves receiving  information identifying one or more accounts avaible  to the customer ); 
 
	the issuer authorization computer program  receives an authorization request for the transaction from the payment network at a second time  (paragraph [0035], discloses the mobile payment option is selected, and once the purchase total have generated, the merchant 108 transmit  a merchant payment authorization  request message to transaction management  system , the merchant payment authorization request messes may including one or more piece of data or information about the transaction  and paragraph [0064], discloses at the same time the merchant 208 transmit a merchant payment authorization request message to the transaction  management  system..);  and 
the issuer authorization computer program  applies  the payment   to the transaction (Fig. 6, 622 discloses payment processing system, paragraph [0045], discloses the transactions  management system 130 creates an authorization approval request message for transmission through one or more payment processing network   to cause the authorization clearing and settlement  of fund for transfer  [apply the payment to the transaction] and paragraph [0191], discloses select an offer or discount to apply the transaction). 
 
Laracey teaches the above elements including the issuer authorization computer program matches the option to the authorization request in response to  the first time and the second time being  within a predetermined time of each other (paragraph [0041], and paragraph [0064], discloses transaction  management system 230 [the issuer authorization computer program] matches the customer  payment authorization request  received from mobile devices  over network 201 with the merchant payment authorization request (received from the merchant 208 over network 220 ) by using the checkout toke 210 and paragraph [0120], discloses a merchant payment authorizations  request may time out or expire if a matching customer  payment authentication  request is not received within a certain time-frame  );  and where the transaction management system 230 receives a merchant payment authorization request, including .  Laracey is silent the payment option includes time stamp.  
However, Tumminaro teaches payment option time stamp, (paragraphs [0769]-[0783], discloses once the account holder selects ok, then they will be taken to a screen with the following information, date: mm/dd/yyyy hh:mm [time stamp]).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the payment option of Laracey with time stamp information upon customer selects ok of Tumminaro in order to benefit the account holder where network authorized transactions   and for keeping when the information is exchanged and to identify duplicate customer recorded established links between individual (See Tumminaro, paragraph [0584]) 
  
	With respect to claim 17, Laracey in view of Tumminaro teaches elements of claim 16, furthermore, Laracey teaches the system  wherein the issuer authorization platform matches  a token or a token reference identifier received with the payment option to a token or a token reference identifier received with the authorization request ((Fig. 4C, 466, discloses match customer  checkout token with merchant checkout token  and paragraph [0122], discloses system 230 matches the customer checkout token received at 464 with merchant checkout token received or lookup at 452). 
 	With respect to claim 18 Laracey in view of Tumminaro teaches elements of claim 16, furthermore, Laracey teaches wherein the payment option is to pay with points (Fig. 9, discloses Starbucks gift, earn reward .., and paragraphs [0074]-[0076], discloses reward accounts that the customer wishes to make avaible via their mobile devices...). 

((paragraph[0085], discloses checking account or the debit card associated  with checking  uses ..,[currency] ..). 

	With respect to claim 20, Laracey in view of Tumminaro teaches elements of claim 16, furthermore, Laracey teaches the system wherein the second timestamp is based on a time that the authorization request is received by the payment network (paragraph [0120], discloses a merchant payment authorizations request may time out or expire if a matching customer payment authentication request is not received within a certain time-frame [first time stamp and second time stamp])

Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 1-12 and 16-20 filed on 16 August 2021 have been fully considered but they are not persuasive.  Applicants’ arguments of according to  the MPEP, amended claim 1 is not directed to a judicial exception because an issuer computer program matching two separate communication over two separate networks in not one of very limited method or organizing  human activity .., is not persuasive.  The claim as a whole recited a method of organizing human activity.  The claimed invention is that allows user to match the received data verifying and authorizing the payment, which is managing interaction between people.    Thus, the claims recites the abstract idea.  
Further, the claims recites additional limitation of: receiving payment option selection and transactions data,  the network and issuer computer program.  The receiving step is recited at 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (issuer authorization computer program and commutation network   ). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

As indicated above, the claims evaluated based on the given guideline of the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  As indicated above, the matching limitation, as drafted is a process that under its broadest reasonable interpretation, processing information through a clearing house, where the business relation is the relation between a parties,  funding sources (e.g., banks), commercial or legal interactions ,  but for the recitation of generic computer components.  That is, other than reciting generic computer components (i.e., issuer authorization, processor), nothing in the claims precludes the matching step from practically being performed in the human mind.  For example generic computer component, the claims encompasses the user is thinking that which payment option to apply based on received information.   Thus, the limitation is a certain method of organizing human activity.  
Applicant's arguments of 35 U.S.C 103 (a) rejections with respect to claims 1-12 and 16-20 filed on 16 August 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The following prior arts applied in this office action:

Laracey (US Pub., No., 2013/0238455 A1) discloses provide systems, methods, processes, computer program code and means for using mobile devices to conduct payment transaction at merchant location including brick and mortar locations and remote location as well as person to person to transaction.  
Tumminaro (US Pub., No., 2007/0233615 A1) disclose a member supported payment system is avaible to consumer and merchants without sign-up fee, subscription fees, or transaction fees to either consumers or merchants.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SABA DAGNEW/Primary Examiner, Art Unit 3682